En Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Alfredo Amy presentó en el Tribunal de Distrito de Gua-yama una petición de habeas corpus para que se le pusiera en libertad porque estaba privado de ella en cumplimiento de una sentencia de desacato que le condenó a dos días de cárcel y doscientos pesos de multa, la que alegó ser ilegal porque fué pronunciada en exceso de la jurisdicción del tribunal, pues las citaciones por cuya desobediencia se le castigó no tenía el deber de obedecerlas por no estar hechas de.acuerdo con la ley y porque el procedimiento de desacato no se inició por acusación o por declaración jurada. Expedido el auto y cele-brada la vista el tribunal inferior declaró sin lugar la solicitud y contra esa resolución es que ha interpuesto el presente recurso de apelación.
Las diligencias que se nos han presentado para resolver el recurso están formadas por la petición, la orden del juez expidiendo el auto, el mandamiento librado al Alcaide de la Cárcel de Guayama para la presentación del querellante, su diligenciamiento por el marshal, la resolución del tribunal ne-gando la petición y el escrito de apelación, así como la fianza ■prestada para permanecer en libertad. Con tales antecedentes no tenemos elementos para apreciar si, cual sostiene el ape-lante, su prisión es ilegal. Sólo sabemos que cuando formuló la petición de habeas corpus estaba preso en virtud de una sentencia por desacato, pero ignoramos las causas y el proce-*208climiento que dieron como consecuencia la condena. El que alega la ilegalidad de su prisión debe suministrar a los tribunales de justicia los elementos necesarios para que puedan determinar que está preso ilegalmente, pues de lo contrario babrá que presumir que es legal la sentencia que motivó su prisión.
Es cierto que además de las diligencias relacionadas, el secretario del tribunal inferior remitió a este Tribunal Supremo las que allí se habían tramitado contra Alfredo Amy por desacato, expresando que habían sido presentadas como prueba durante la vista del auto de habeas corpus, pero ni el secretario es el funcionario autorizado por la ley, sino el juez, para certificar las pruebas que se presentaron en el juicio, ni expresa que fueron admitidas por el tribunal, ni son com-pletas pues de ellas parece desprenderse que se practicó prueba testifical de la cual no hay constancia alguna en el expediente, por lo que no podemos tomarlas en consideración para resolver este recurso.
Careciendo pues de base para poder considerar si la pri-sión del apelante es ilegal, debemos confirmar la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.